Exhibit 99.1 For Empire Resorts, contact: For Investor Relations, contact: Charles A. Degliomini Josh Sommers Executive Vice President Focus Media (845) 807-0001 (845) 798-0700 cdegliomini@empireresorts.com josh@advertisingandpr.com For Immediate Release Empire Resorts Concludes $55,000,000 Investment Agreement with Kien Huat Realty III Limited Recapitalized company to focus on development of the 230-acre Monticello Casino & Raceway as a regional gaming and entertainment destination Monticello,
